                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

GABRIEL ADRIAN FERRARI,                         )
                                                )         Case No. 3:19-cv-422
       Plaintiff,                               )
                                                )         Judge Travis R. McDonough
v.                                              )
                                                )         Magistrate Judge H. Bruce Guyton
WILLIAM EDWARD HASLAM et al.,                   )
                                                )
       Defendants.                              )


                                MEMORANDUM AND ORDER



       On October 29, 2019, United States Magistrate Judge H. Bruce Guyton filed his report

and recommendation (Doc. 4) pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

Procedure 72(b). Magistrate Judge Guyton recommended that Plaintiff be allowed to file his

complaint without prepayment of costs, but that the complaint be dismissed for jurisdictional

deficiencies. Magistrate Judge Guyton also recommended dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii) because Plaintiff did not allege sufficient facts in his complaint to make out a

legally cognizable claim against Defendants. On November 11, 2019, Plaintiff filed objections

to the report and recommendation (Doc. 5). For the following reasons, the Court will ACCEPT

and ADOPT the report and recommendation (Doc. 4) pursuant to 28 U.S.C. § 636(b)(1), and

ORDER that the action be DISMISSED WITHOUT PREJUDICE for jurisdictional

deficiencies.

       I.       BACKGROUND

       In his report and recommendation, Magistrate Judge Guyton noted that Plaintiff’s

complaint is “difficult to understand” but appears to restate allegations Plaintiff made five years
ago in this Court, in an action which he voluntarily dismissed. (Doc. 4, at 1, 5.) Despite the

confusing nature of the complaint, Magistrate Judge Guyton was able to glean that “Plaintiff

broadly alleges that a group of persons residing in and around Rutledge, Tennessee, somehow

aided by former Tennessee Governor Haslam, entered into a conspiracy to murder the Plaintiff.”

(Id. at 1–2.) Magistrate Judge Guyton interpreted Plaintiff’s complaint as further alleging that

the motivation to murder Plaintiff was somehow related to his reports on the activities of a secret

criminal organization. (Id. at 2.) Although Plaintiff has objected to Magistrate Judge Guyton’s

report and recommendation, Plaintiff’s objection fails to clarify his allegations or specify which

allegations, if any, Magistrate Judge Guyton incorrectly summarized. (See generally Doc. 5.)

Additionally, the Court’s independent review of Plaintiff’s complaint and Magistrate Judge

Guyton’s report and recommendation confirms that background set forth in the report and

recommendation, including the summary of Plaintiff’s allegations, is accurate. Accordingly, for

the purposes of reviewing Plaintiff’s objections to Magistrate Judge Guyton’s report and

recommendation, the Court ADOPTS BY REFERENCE the factual and procedural background

set forth in the report and recommendation (Doc. 4).

       II.     STANDARD OF REVIEW

       The Court must conduct a de novo review of those portions of the report and

recommendation to which objections are made and may accept, reject, or modify, in whole or in

part, the magistrate judge’s findings or recommendations. 28 U.S.C. § 636(b)(1). Although the

Court is required to engage in a de novo review of specific objections, if the objections merely

restate the arguments asserted in Plaintiff’s earlier motion, which were addressed by the

magistrate judge’s report and recommendation, the Court may deem those objections waived.

See VanDiver v. Martin, 304 F. Supp. 2d 934, 937 (E.D. Mich. 2004). “A general objection, or




                                                2
one that merely restates the arguments previously presented is not sufficient to alert the court to

alleged errors on the part of the magistrate judge.” Id. “An ‘objection’ that does nothing more

than state a disagreement with a magistrate’s suggested resolution, or simply summarizes what

has been presented before, is not an ‘objection’ as that term is used in this context.” Id. The

Sixth Circuit has also explained that:

        A general objection to the entirety of the magistrate’s report has the same effects
        as would a failure to object. The district court’s attention is not focused on any
        specific issues for review, thereby making the initial reference to the magistrate
        useless. The functions of the district court are effectively duplicated as both the
        magistrate and the district court perform identical tasks. This duplication of time
        and effort wastes judicial resources rather than saving them, and runs contrary to
        the purposes of the Magistrates Act.

Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991); see also Cole v.

Yukins, 7 F. App’x 354, 356 (6th Cir. 2001) (“The filing of vague, general, or conclusory

objections does not meet the requirement of specific objections and is tantamount to a complete

failure to object.”).

        III.    ANALYSIS

        Although Plaintiff filed a four-page objection to Magistrate Judge Guyton’s report and

recommendation, the objections are “not sufficient to alert the court to alleged errors on the part

of the magistrate judge.” See VanDiver, 304 F. Supp. 2d at 937. The objections seek to

disqualify Magistrate Judge Guyton by accusing him of corruption, but Plaintiff cites only

Magistrate Judge Guyton’s recommendation of dismissal as evidence of his alleged corruption.

(See generally Doc. 5.) The objections additionally purport to more fully explain the allegations

in the complaint, but they fail to show that the allegations state a claim for relief. Most

importantly, Plaintiff does not address Magistrate Judge Guyton’s conclusion that the Court

lacks subject-matter jurisdiction because Plaintiff does not assert a federal claim and is not




                                                 3
diverse from the defendants. (See Doc. 4, at 4.) After independently reviewing Plaintiff’s

complaint and the report and recommendation, the Court agrees with Magistrate Judge Guyton’s

well-reasoned conclusions and his stated reasons for recommending dismissal of Plaintiff’s

claims.

          IV.    CONCLUSION

          For the reasons stated herein, the Court hereby ACCEPTS and ADOPTS the Magistrate

Judge Guyton’s Report and Recommendation (Doc. 4) pursuant to 28 U.S.C. § 636(b)(1), and

ORDERS that this action be DISMISSED WITHOUT PREJUDICE for jurisdictional

deficiencies.

          Additionally, given Plaintiff’s repeated frivolous lawsuits and filings, the Court will refer

the Plaintiff to Chief Judge Pamela L. Reeves for consideration of whether injunctive measures

are appropriate pursuant to Standing Order 18-04. Plaintiff has now filed at least three frivolous

lawsuits and repeatedly filed frivolous motions in those lawsuits. See Ferrari v. Grainger

County, Tenn., et al., Case No. 3:14-cv-66; Ferrari v. Shelter Insurance Companies, et al., Case

No. 3:16-cv-591; Ferrari v. Haslam, Case No. 3:19-cv-422. Pursuant to Standing Order 18-04,

the judges of this District have delegated to the chief judge the authority to enter injunctions

“limiting filings by individuals who have abused the legal process and adjudicate any matters

arising from those injunctions.” The standing order further provides that “[d]istrict judges will

refer litigants with a history of repetitive, vexatious, or frivolous litigation to the chief judge to

determine whether an injunction is appropriate.” Id. Plaintiff qualifies for such a referral.

          Accordingly, pursuant to Standing Order 18-04, Gabriel Adrian Ferrari is hereby

REFERRED to Chief Judge Pamela L. Reeves for review and determination of whether an

injunction is appropriate based on Plaintiff’s repetitive and frivolous filings in this case.




                                                   4
SO ORDERED.

AN APPROPRIATE JUDGMENT WILL ENTER.


                        /s/ Travis R. McDonough
                        TRAVIS R. MCDONOUGH
                        UNITED STATES DISTRICT JUDGE




                         5
